DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 January 2021 has been entered.
Claim Objections
In claim 3, the language “… wherein the at least partially concave surface is adjacent to …” should be changed for clarity.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9-12, 14, 15, 19, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams, Jr.; John D. et al. (US 20140336624 A1).
Regarding claim 1, Adams discloses a catheter (¶ [0003], [0007], [0030], Foley retention drainage catheter …FMID catheter 20), comprising: 
an elongate primary tube having a proximal exit end a distal receiving end for insertion into a bladder (¶ [0031], flexible elongated cylindrical element 31);
the primary tube having a drainage aperture for receiving fluids (¶ [0031], proximal drainage ports 22b); and 
an inflatable anchor mounted proximal to the distal end of the primary tube (¶ [0031], segmented retention element 39 … the discussed embodiments could include either a segmented or non-segmented retention element 39);
the inflatable anchor configured such that once the anchor is deployed into the bladder and subsequently inflated therein, the anchor will: resist expulsion of the distal end of the primary tube end out of the bladder (¶ [0031], FMID catheter 20 positioned in a body cavity 21 (the bladder 59, as shown) of a patient); and 


    PNG
    media_image1.png
    838
    666
    media_image1.png
    Greyscale
directs fluids from an area below the anchor into the primary tube via the drainage aperture (¶ [0036], the proximal 27a and distal 27b internal interstitial drainage cavities 27 are in fluid communication with the proximal 22b and distal drainage ports 22a, respectively, to allow for fluids and/or debris to flow into the drainage ports 22).  


Regarding claim 11, Adams discloses an anchorable device for draining fluid from a hollow structure within a patient (¶ [0003], [0007], [0030], FMID catheter 20), comprising: 
an elongate primary cannulated tube having a proximal exit end and a distal receiving end (¶ [0031], flexible elongated cylindrical element 31);
the primary tube having one or more drainage apertures for receiving fluids (¶ [0031], proximal drainage ports 22b); and 

the expandable anchor configured such that once delivered within the interior of the hollow structure and subsequently expanded therein, the anchor will: resist expulsion of the distal end of the primary tube end out of the hollow structure upon flow of fluid within the primary tube (¶ [0031], FMID catheter 20 positioned in a body cavity 21 (the bladder 59, as shown) of a patient); and 
position the one or more drainage apertures below the expandable anchor such that the expanded anchor has a lower surface that is circumferential and at least partially concave (annotated Fig. 3, the lower surface of retention element 39 has a partly concave surface); and 
directs fluids from an area below the expanded anchor into the primary tube via the one or more drainage apertures (¶ [0036], the proximal 27a and distal 27b internal interstitial drainage cavities 27 are in fluid communication with the proximal 22b and distal drainage ports 22a, respectively, to allow for fluids and/or debris to flow into the drainage ports 22).  

Regarding claim 14, Adams discloses a method of preventing infection within a patient's bladder (¶ [0007], drainage channel catheter … for insertion into and draining a body cavity; ¶ [0030], the FMID catheter 20 is an indwelling catheter that is inserted through the urethral canal 58), comprising the steps of:

a drainage aperture positioned below the expandable anchor (¶ [0031], proximal drainage ports 22b);
through a urethra and into and beyond a bladder outlet into the bladder (¶ [0030], the FMID catheter 20 … inserted through the urethral canal 58); and 
causing or allowing the expandable anchor to expand within the bladder beyond the bladder outlet (¶ [0031], FMID catheter 20 positioned in a body cavity 21 (the bladder 59, as shown) of a patient);
wherein expansion of the expandable anchor causes: at least a portion of the drainage aperture to be positioned between the expanded anchor and a lower portion of the bladder (¶ [0031], FIG. 5 depicts an exemplary embodiment of a FMID catheter 20 positioned in a body cavity 21 (the bladder 59, as shown) of a patient); and 
formation of a circumferential and concave surface on a lower surface of the expanded anchor for evacuation of fluids from an area below the anchor via the drainage aperture thereby preventing urine from remaining therein and causing infection (annotated Fig. 3, the lower surface of retention element 39 has a partly concave surface). 
Adams discloses a balloon catheter having a structure identical to the claimed invention. The catheter includes a concave lower surface that extends around the circumference of the balloon (Fig. 3). Therefore, Adams will also have the property of preventing urine from remaining in the bladder or causing infection. 
  
Regarding claims 2-6, 9, 10, 12, 15, 19, 20 and 23, Adams discloses a catheter wherein the drainage aperture is positioned to be in partial fluid communication with a bladder outlet when the inflatable anchor is inflated (¶ [0033], the drainage lumen 23 may have one or a plurality of drainage ports 22); 
wherein the at least partially concave surface is adjacent to the drainage aperture to direct fluids from the area below the anchor into the primary tube via the drainage aperture (Fig. 3, proximal drainage port 22b is located in the proximal drainage cavity 27a below the retention element 39); 
wherein the drainage aperture is positioned radially along said primary tube (¶ [0033], one or a plurality of drainage ports 22 disposed at least near the proximal end 68 of the retention element 39); 
wherein the drainage aperture is oblong and positioned along a long axis of said primary tube (Fig. 3, proximal drainage port 22b is elongated along the long axis of cylindrical element 31);   
wherein the inflatable anchor when inflated further comprises radial surface indentations configured to channel fluid to the area below the anchor towards the drainage aperture (¶ [0037], a negative pressure force can be applied … through the internal interstitial drainage channels 26); 
wherein the inflatable anchor when inflated further comprises one or more surface protrusions configured to provide a gap between an outer surface of the inflatable anchor and bladder wall configured to channel fluid to the area below the anchor towards the drainage aperture (¶ [0031], when in an expanded state 40 the filter membrane 24 mitigates the chance of the drainage ports 22, drainage lumen 23, and 
wherein the primary tube carries a secondary tube for passing or receiving a substance to the anchor, the substance operable to expand or contract the anchor (¶ [0031], inflation lumen 46); 
further comprising the step of expanding the anchor via inflation (¶ [0031], the segmented retention element 39 surrounding a portion of the distal end 28 of the FMID catheter 20 is expandable for inflation to the expanded state 40); 
wherein the drainage aperture is positioned adjacent to a bladder outlet, at least partially above the bladder outlet or at least partially within the bladder outlet when the inflatable anchor is inflated (Fig. 5, proximal drainage ports 22b are positioned above, adjacent to or within the bladder outlet). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adams, Jr.; John D. et al. (US 20140336624 A1) in view of Loske; Gunnar (US 20160367747 A1).
Regarding claim 7, Adams lacks an aperture comprising of a circumferential mesh. Loske discloses a catheter wherein the drainage aperture is comprised of a circumferential mesh (¶ [0104], open-pore film with multiple pore openings 3b).
Loske provides a material suitable for long-term drainage, and also suitable for suprapubic placement (¶ [0015], [0045]). One would be motivated to modify Adams with the oblong or mesh aperture of Loske to prevent debris from entering the drainage opening, or to prevent occlusion from bladder tissue. Therefore, it would have been obvious to modify Adams with the mesh aperture of Loske in order to prevent occlusion when draining a bladder. 
Regarding claim 13, Adams lacks a releasable retaining member. Loske discloses a releasable retaining member operable to hold the expandable anchor in a closed position before inflation in the hollow structure (¶ [0033], by means of a valve on the proximal end of the channel, it is possible to prevent the introduced gas or the liquid from escaping, and it can be ensured that the balloon will stay pumped up for a long time). 
Although Loske describes the valve as operating to maintain inflation, the valve can likewise be closed before the balloon has been inflated. This will keep the balloon in 
Loske regulates the movement of inflation fluid to and from a balloon. One would be motivated to modify Adams with the valve of Loske to reliably control the inflation or deflation of a balloon. 

Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Adams, Jr.; John D. et al. (US 20140336624 A1) in view of Hannon; David et al. (US 20090221992 A1).
Regarding claim 18, Adams teaches the invention substantially as claimed, as discussed for claims 1, 11 and 14 above. Adams is silent regarding a step of continuing to insert the catheter into the urethra until fluid appears. 
 Hannon discloses a catheter and method of using it (¶ [0001], urinary catheters; ¶ [0010], [0033], catheter 10; ¶ [0041], FIG. 6, Foley catheter 110), comprising: 
continuing to insert the catheter into the urethra until fluid appears or emerges from a proximal collecting end of a primary tube thereby indicating that an inflatable member has been inserted beyond the urethra and completely within the bladder (¶ [0039], inserting the intermittent catheter 10 into the urethra until urine flow begins). 
Hannon inserts a catheter progressively and slowly enough to avoid inserting it too far. One would be motivated to modify Adams with the cautious insertion and monitoring of Hannon in order to minimize the risk of injuring the patient. Therefore, it would have been obvious to modify Adams with the gradual insertion and monitoring of Hannon in order to minimize the risk of injury. 
Regarding claim 22, Adams lacks a primary tube that does not include any apertures that are positioned above the inflated anchor. Hannon discloses a primary tube that lacks apertures positioned above the inflated anchor (¶ [0054], FIGS. 9A and 9B, Foley catheter such as 110''; Fig. 9A shows that cylindrical wall 118'' lacks an aperture above balloon 140''). Hannon also suggests that the embodiment of FIGS. 8A and 8B can be constructed without an aperture above balloon 140’ (¶ [0053], if desired, the Foley catheter 110' can also have a drainage opening as at 128b' located distally of the closed tip 122' but proximally of the balloon 140). The phrase “if desired” suggests that the upper drainage opening 128b' is optional, and can be omitted to leave only the lower drainage opening 128a'. Hannon primarily relies on the lower drainage opening 128a' to remove urine from the bladder (¶ [0015], each of the drainage eyes is positioned generally at the end of the flow path located distally of the inflatable balloon). 
Hannon drains fluid through an alternative pathway to overcome problems from prior art Foley catheters. A skilled artisan would have been motivated to modify Adams with the alternative aperture location of Hannon since Adams calls for at least two embodiments where the location of the apertures is altered (Figs. 14, 15). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Adams, Jr.; John D. et al. (US 20140336624 A1) in view of Green; Thomas C. et al. (US 6422997 B1).
Regarding claim 21, Adams lacks an umbrella shaped anchor. Green discloses a bladder neck balloon (col. 1, lines 5-10; col. 3, lines 1-5; col. 4, lines 8-15), comprising:

wherein the inflated anchor is umbrella shaped (col. 4, lines 62-64, bladder neck balloon 34 preferably is slightly concave, with its outer edge 35 being displaced proximally relative to its center 37, where it attaches to catheter 32). 
Green provides an alternative shape that displaces bladder walls from a drain aperture. One would be motivated to modify Adams with the umbrella shaped anchor of Green to select another type of shape that prevents occlusions at a drain aperture. Therefore, it would have been obvious to modify Adams with the umbrella shaped anchor of Green in order to prevent occlusions at a drain aperture. 

Response to Arguments
Objections to claims 2, 10 and 18 for minor informalities are withdrawn in view of the amendments filed 05 January 2021. 
Applicant’s arguments filed 05 January 2021 regarding the rejection of claims 1-3, 5-7, 9-15 and 18-22 as amended, under 35 USC § 102 and 103 over Hannon, Loske Wiita and Green have been fully considered and are persuasive. After consideration of the amended claims, the claims are rejected on new grounds under 35 USC § 102 and 103 over Adams, Loske, Hannon, and Green (see above). 
Applicant’s arguments with respect to Wiita have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Applicant respectfully disagrees because the umbrella shaped anchor disclosed in Green is configured to seal an agent (e.g., a therapeutic agent) below the anchor, whereas urine is collected from the top of the anchor through port 50. In fact, the configuration shown in Green does not allow for urine to enter the space below the umbrella shaped anchor (remarks p. 14). Examiner replies that Adams and Green are cited in the new grounds of rejection of claim 21. Adams calls for embodiments which modify the shape of a balloon (¶ [0031], the discussed embodiments could include either a segmented or non-segmented retention element 39), and which call for creating a space underneath the balloon (¶ [0036], The internal interstitial drainage cavities 27 can be formed by masses, elements, and/or processes different from those relating to the retention element 39 and/or the filter membrane 24). A skilled artisan would have been motivated to experiment with other shapes that can create a void or empty space to collect and drain fluid. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chin; Robert et al.	US 20180311483 A1
Yozu, Ryohei  et al.	US 20030167038 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781